EXHIBIT 10.1
 
THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS
COVERING SECURITIES THAT HAVE BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED
 
(POLO RALPH LAUREN LOGO) [y85876y8587601.gif]
Cliff Restricted Performance Share Unit Award

Fiscal 2011 — Overview
 
 
July 16, 2010





--------------------------------------------------------------------------------



 



THIS OVERVIEW IS QUALIFIED IN ITS ENTIRETY BY REFERENCE TO THE MEMORANDUM TO
PARTICIPANTS IN THE POLO RALPH LAUREN CORPORATION 1997 LONG-TERM STOCK INCENTIVE
PLAN AND TO THE PLAN ITSELF. COPIES OF THE MEMORANDUM AND THE PLAN ARE AVAILABLE
FROM YOUR HUMAN RESOURCES DEPARTMENT.
 
OVERVIEW
 
The Polo Ralph Lauren Corporation (the “Company”) 1997 Long-Term Stock Incentive
Plan (the “Plan”) authorizes the Compensation Committee & Organizational
Development Committee of the Board of Directors (the “Compensation Committee”)
to grant equity awards to officers and other employees of the Company and its
Subsidiaries, and Affiliates.
 
As determined by the Compensation Committee, the Company may grant one or more
types of Restricted Performance Share Unit awards (RPSUs). This Overview
describes one type of RPSU that has three-year cliff vesting (“Cliff RPSU”).
This is referred to as “cliff” vesting since all units in a given Cliff RPSU
award are eligible to vest at the same time.
 
A Cliff RPSU award provides a participant the opportunity to receive shares of
the Company’s Class A Common Stock (traded on the New York Stock Exchange under
the symbol RL) at a later date contingent upon achievement of performance goals
over a specified period, generally three fiscal years, and contingent upon
continued service with the Company.
 
AWARD OBJECTIVES
 
Objectives of RPSUs are to:
 
1. Motivate achievement of performance goals by linking equity-based
compensation to Company results
 
2. Attract and retain individuals of superior talent
 
3. Enable individuals to participate in the long-term growth and financial
success of the Company
 
PLAN ADMINISTRATION
 
The Company’s Human Resources Department administers the program and Merrill
Lynch is the recordkeeper. Participants must have an open brokerage account at
Merrill Lynch in order to facilitate distribution of shares of the Company’s
Class A Common Stock upon the vesting of Cliff RPSUs. To open a brokerage
account, or for questions regarding your account and account transactions,
please contact Merrill Lynch at (609) 818-8908 or (877) 765-POLO (7656).
 
The Company’s Board of Directors reserves the right to amend, modify or
terminate the Plan at any time. No such amendment to the Plan would adversely
affect any Cliff RPSU awards then outstanding.
 
Nothing contained herein may be construed as creating a promise of future
benefits or a binding contract with the Company. Further, an individual’s
employment continues to be at will.
 
For questions regarding the Plan and its provisions, please contact Human
Resources.
 
ELIGIBILITY FOR GRANT
 
Equity awards, including Cliff RPSU awards, may be granted annually to
designated, key executives who have a significant impact on the strategic
direction and business results of the Company, and who are actively employed on
April 1 of the year when the grant is made.
 
Guidelines have been established for the number and type of equity awards that
eligible participants may receive. The guidelines reflect a position’s scope,
accountability and impact on the organization, and may also reflect changes in
the value of the Company’s Class A Common Stock.


2



--------------------------------------------------------------------------------



 



Please note that the guidelines do not constitute a guarantee that any specific
individual will receive an equity award in any given year, or guarantee the type
or the size of any grant, if a grant is made.
 
An eligible employee who receives a Below Expectations (B) or Unsatisfactory
(U) rating on his or
her annual performance appraisal is not eligible for an equity award in the
fiscal year
following that performance appraisal period.
 
STRUCTURE OF GRANTS AND PAYOUT SCHEDULE
 
The target number of units in a Cliff RPSU award is set at the grant date.
Applicable Threshold, Target and Maximum levels of Company financial performance
are established at the beginning of the performance period.
 
PERFORMANCE AND PAYOUT SCHEDULE
 

                            % of Target
      % of Goal
    Cliff RPSUs
  Performance Level   Achieved     Vested    
Threshold
    70 %     75 %
Target
    100 %     100 %
Maximum
    110 %     150 %


 
No payout will be earned for performance below Threshold
 

 
Note: Cliff RPSU vesting is interpolated for performance between 70% — 110% of
target
 
Once a Cliff RPSU award is granted, the performance measure(s), performance
goals, vesting and payout schedule will not be modified during the term for that
particular award. However, in determining performance against the goal, the
Company’s results may be adjusted to exclude the effects of certain events and
transactions as specified by the Compensation Committee at the time of grant.
For any future awards, the Compensation Committee may change the performance
measure(s), goals, vesting and payout schedule(s).
 
PERFORMANCE MEASURES FOR CLIFF VESTING
 
The Company’s performance measure(s) are set by the Compensation Committee at
the time of grant from a list of performance criteria set forth in the Plan.
Such measure(s) may include, for example, one or more of the following:
 
• Net Earnings or Net Income (before or after taxes)
 
• Basic or Diluted Earnings Per Share
 
• Net Operating Profit
 
• Net Revenue or Net Revenue Growth
 
• Gross Profit or Gross Profit Growth
 
• Return on Assets
 
• Other measures of economic value added or other “value creation” metrics
 
Fiscal 2011 Grant Performance Measure, Performance Levels and Vesting
 
The performance measure for fiscal 2011 Cliff RPSU awards is Cumulative Net
Earnings for fiscal years 2011-2013. Vesting of Cliff RPSUs, and the
distribution of the Company’s Class A Common Stock, will occur as soon as
administratively practical following certification of achievement of the
performance goals by the Compensation Committee. The vesting date typically
occurs in June of each year, but may be earlier or later.


3



--------------------------------------------------------------------------------



 



If Threshold or better performance is achieved, and the participant has had
continuous service with the Company through the vesting date, shares of the
Company’s Class A Common Stock will be distributed to participants upon the
vesting of Cliff RPSUs. Upon vesting, the participant will own the shares and as
a shareholder of the Company’s Class A Common Stock, will have voting rights and
will receive dividends on such shares. Prior to the vesting date, dividends are
not earned on Cliff RPSUs and the participant does not have voting rights. If
performance is below Threshold at the end of the performance period, all Cliff
RPSUs granted for that award will be forfeited.
 
Cliff RPSUs granted in fiscal 2011 are scheduled to vest after fiscal 2013,
subject to the Company’s achievement of the cumulative performance goals
specified, and the participant’s continuous service with the Company.
 
EXAMPLE OF PERFORMANCE LEVEL, VESTING AND PAYOUT
 

                                              # Cliff
                        RPSUs
  Performance
  Performance
  Vested
  Year
  # Shares
Year Granted   Granted   Period   Level(1)   Percentage(1)   Vested   Vested  
FY09 (Aug ‘08)
    1,000     Q2, Q3, Q4 FY09
FY10-FY11     110 %     150 %   FY12
(June ‘11)     1,500  
FY10 (July ‘09)
    1,000     FY10 - FY12     100 %     100 %   FY13
(June ‘12)     1,000  
FY11 (July ‘10)
    1,000     FY11 - FY13     70 %     75 %   FY14
(June ‘13)     750  


 

 

(1) Example is hypothetical and is not a forecast of future performance and
payout percentages

 
In the U.S. and in many other jurisdictions, vesting of RPSUs and the delivery
of shares of Class A Common Stock is a taxable event. When shares are
distributed, a portion of the shares is withheld to satisfy withholding
requirements, and the net shares are delivered to participants in their Merrill
Lynch account.
 
VALUE OF RESTRICTED PERFORMANCE SHARE UNITS
 
If Threshold or better performance against the applicable goal is achieved,
Cliff RPSUs can provide participants with ownership of the Company’s Class A
Common Stock and offer the opportunity to recognize value in several ways:
 

  •  Receive shares of RL Class A Common Stock without paying any exercise price
    •  The number of Cliff RPSUs vesting can range from 75% (Threshold) to 150%
(Maximum) of the target shares granted     •  Any increases in the Company’s
Class A Common Stock price above the price on the grant date increases the value
of the award

 
The example below illustrates the opportunity for gains in the value of the
award at various Company Class A Common Stock prices.
 
EXAMPLE: POTENTIAL VALUE
Award of 1,000 Cliff RPSUs
 

                                                    If Stock Price Reaches:  
Value At:   # of Shares     $85     $95     $100     $110    
Threshold Performance
    750     $ 63,750     $ 71,250     $ 75,000     $ 82,500  
Target Performance
    1,000     $ 85,000     $ 95,000     $ 100,000     $ 110,000  
Maximum Performance
    1,500     $ 127,500     $ 142,500     $ 150,000     $ 165,000  




4



--------------------------------------------------------------------------------



 



 

Note:  Value is before tax and a portion of the shares will be withheld in
satisfaction of withholding taxes           Example is hypothetical and is not a
forecast of growth in the Company’s Class A Common Stock price

 
SALE OF SHARES SUBSEQUENT TO DISTRIBUTION
 
Shares received from the vesting of a Cliff RPSU award may be sold subject to
the Company’s trading restrictions as set forth in the Company’s Securities
Trading policy beginning on page 8. In certain circumstances, certain Executive
Officers may sell shares pursuant to Rule 144 or another applicable exemption
under the U.S. Securities Act of 1933, as amended.
 
In the U.S. and in many other jurisdictions, sale of such shares after vesting
has tax implications. Contact your financial advisor for important information
about how a subsequent sale of shares impacts you.
 
Once Cliff RPSUs have vested and you receive shares of the Company’s Class A
Common Stock from the vesting of a particular Cliff RPSU award, you retain all
rights to those shares, regardless of employment status with the Company.
 
IF YOU LEAVE THE COMPANY
 
This chart explains what happens to your Cliff RPSUs if you leave Polo Ralph
Lauren.
 

      Event   Status of Awards   Retirement (at Age 65)  
•   In the case of retirement, disability or death, a pro-rated(1) target number
of Cliff RPSUs will be determined

Early Retirement (Age 55 through age 64 with 7 or more years of service)

Disability

Death
 
•   These pro-rated Cliff RPSUs will vest at the end of the applicable
performance period based on the actual degree of achievement. If performance
against the cumulative performance goal does not reach the Threshold level, then
the pro-rated Cliff RPSUs will be forfeited.

•   All remaining Cliff RPSUs are forfeited
Voluntary Resignation
 
•   All unvested Cliff RPSUs are forfeited
Involuntary Termination (without cause)  
•   All unvested Cliff RPSUs are forfeited
Dismissal for Cause (as defined by the Company and if applicable, the
participant’s employment agreement)  
•   All vested Cliff RPSUs not yet distributed into shares of the Company’s
Class A Common Stock are forfeited

•   All unvested Cliff RPSUs are forfeited


 

 

(1) The pro-rata portion will be determined by taking the number of months
worked during the corresponding performance period, dividing it by the number of
months in the performance period, and then multiplying the resulting decimal by
the number of Cliff RPSUs granted for that performance period

 
SECURITIES TRADING POLICY
 
INSIDER TRADING
 
As provided in the Polo Ralph Lauren (The Company) Employee Handbook, employees
are prohibited by law from buying or selling securities if an employee has or is
aware of any material, non-public information about the Company and its
subsidiaries. This is commonly referred to as “insider information.” Material,
non-public information is any information that has not been disclosed to the
public that could affect the price of Company Common Stock — either positively
or negatively - or affect a person’s decision to buy, hold or sell securities.
The


5



--------------------------------------------------------------------------------



 



prohibition on insider trading applies to all transactions in the Company’s
securities, including cash exercises, cashless exercises of Stock Options and
sales and purchases of the Company’s stock.
 
Examples of what might be considered “insider information” include but are not
limited to the following:
 

  •  Earnings or other financial information     •  Changes in dividend policy  
  •  Stock splits     •  Mergers and acquisitions     •  Major new contracts or
product-line introductions     •  Litigation involving substantial amounts of
money     •  Changes in management

 
These insider-trading rules are applicable to employees of Polo Ralph Lauren and
its Subsidiaries and Affiliates, worldwide.
 
COMPANY BLACKOUT PERIODS
 
To avoid even the appearance of “insider trading,” our Company’s Securities
Trading policy prohibits members of the Board of Directors, all employees and
their “Related Parties” (as such term is defined in the Company’s Securities
Trading Policy) from making trades involving stock of the Company during certain
“blackout periods.” This prohibition covers buying or selling shares, including
shares of Class A Common Stock received upon the vesting of Cliff RPSUs. These
blackout periods generally begin two weeks before the end of each of our fiscal
quarters and continue through one trading day after the Company issues its
earnings release for the fiscal quarter or year just ended. If the earnings
release is issued before the opening of the market on a trading day, trading may
begin the next day. The blackout periods are announced at the start of each
year. The Company may prohibit trading of the Company’s stock at any time it
deems such trading to be inappropriate, even outside the regular blackout
periods. Individuals who receive a specific notification prohibiting them from
trading the Company’s stock should note that such notification takes precedence
over pre-announced blackout periods. In addition, members of the Board of
Directors, Officers (any employee who is a Vice President or above), and all
employees in the Finance, Legal and Human Resources departments must clear all
trades with the Corporate Counsel, whether they occur within a blackout period
or not.
 
ADDITIONAL PROHIBITED TRANSACTIONS
 
Because we believe it is inappropriate for any Company personnel to engage in
short-term or speculative transactions involving the Company’s Common Stock, it
is Company policy that employees do not engage in any of the following
activities with respect to the securities of the Company:
 

  •  “In and out” trading in securities of the Company. Any Company stock
purchased in the market must be held for a minimum of six months, and ideally
longer. Note that the Securities and Exchange Commission (SEC) has a
“short-swing profit recapture” rule that effectively prohibits Executive
Officers and members of the Board of Directors from selling any Company stock
within six months of a purchase. The Company has extended this prohibition to
all employees. The receipt of shares pursuant to the vesting of Cliff RPSU
awards is not considered a purchase under the SEC’s rule.     •  Short sales
(i.e., selling stock one does not own and then borrowing the shares to make
delivery)     •  Buying or selling “puts” or “calls” (i.e., making commitments
to buy or sell securities at a specified price for a fixed period of time)


6



--------------------------------------------------------------------------------



 



 
CLEARANCE OF ALL TRADES BY DIRECTORS, OFFICERS AND OTHER KEY PERSONNEL
 
All transactions in Company stock (purchases, sales, transfers, etc.) by members
of the Board of Directors, Officers (any employee who is a Vice President or
above), and personnel in the Finance, Legal and Human Resources departments must
be pre-cleared by the Corporate Counsel. If you contemplate a transaction,
please provide a written request via e-mail to the Corporate Counsel, specifying
the number of shares that you wish to purchase or sell, before contacting
Merrill Lynch or taking any other step to initiate a transaction.
 
COMPLIANCE WITH SECTION 409A
 
To the extent applicable, the Plan shall be interpreted in accordance with
Section 409A of the Internal Revenue Code of 1986 and the Department of Treasury
Regulations and other interpretive guidance issued hereunder (“Section 409A”).
Notwithstanding any provision of the Plan to the contrary, it is intended that
this Plan comply with Section 409A and all provision of this Plan shall be
construed and interpreted in a manner consistent with the requirements for
avoiding taxes or penalties under Section 409A . Each Participant is solely
responsible and liable for the satisfaction of all taxes and penalties that may
be imposed on or in respect of such Participant in connection with this Plan or
any other plan maintained by the Company (including any taxes and penalties
under Section 409A), and neither the Company nor any Affiliate shall have any
obligation to indemnify or otherwise hold such Participant (or any beneficiary)
harmless from any or all of such taxes or penalties.
 
 
In the event of any discrepancy between this Cliff RPSU Overview and either the
Plan or the provision under which the Plan is administered by the Compensation
Committee, the Plan and the determination of the Compensation Committee will
govern, as applicable. This Overview is qualified in its entirety based on the
determinations, interpretations and other decisions made within the sole
discretion of the Compensation Committee.


7